Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The Amendment filed 07/21/2021 has been entered. Claims 1-16 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/22/2021.   


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to separate a sample…and acquire…” and “configured to display…” are interpreted as intended uses of the claimed analysis system and are given patentable weight to the extent which effects the structure of the analysis system.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “M kinds of fluorescent substances” in lines 12-13. Since “a plurality of M kinds of fluorescent substances” is established in line 4, it is unclear if the Claims 2-8 are rejected by virtue of their dependence on a rejected base claim.
 Regarding claim 3, claim 3 recites “M kinds of fluorescent substances” in lines 3-4. Since “a plurality of M kinds of fluorescent substances” and “M kinds of fluorescent substances” are established in claim 1, it is unclear if the M kinds of fluorescent substances of claim 3 is the same or different from the M kinds of fluorescent substances or the plurality of M kinds of fluorescent substances of claim 1. Claims 4-6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites “the M kinds of fluorescent substances” in line 4. Since “a plurality of M kinds of fluorescent substances” and “M kinds of fluorescent substances” are established in claim 1 and “M kinds of fluorescent substances” is established in claim 3, it is unclear which M kinds of fluorescent substance is being referred to.
 Regarding claim 9, claim 9 recites “a plurality of M kinds of fluorescent substances” in line 8. Since “M kinds of fluorescent substances” is established in line 3, it is unclear if the plurality M kinds of fluorescent substances of line 3 is the same or different from the M kinds of fluorescent substances of line 8. It is suggested to utilize consistent phrasing if referring to the same element. Claims 10-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 11, claim 11 recites “M kinds of fluorescent substances” in line 4. Since “M kinds of fluorescent substances” and “a plurality of M kinds of fluorescent substances” are Claims 12-14 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites “the M kinds of fluorescent substances” in line 5. Since “a plurality of M kinds of fluorescent substances” and “M kinds of fluorescent substances” are established in claim 9 and “M kinds of fluorescent substances” is established in claim 11, it is unclear which M kinds of fluorescent substance is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, 11-13, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (Indu Kheterpal, et al., "A three-wavelength labeling approach for DNA sequencing using energy transfer primers and capillary electrophoresis", 1998, Electrophoresis, 19, Pp. 1403-1414. Hereinafter, “Kheterpal”) in view of Tomaney et al. (US 20110256631 A1, hereinafter “Tomaney”).
Regarding claim 1, Kheterpal teaches an analyzer (page 1404, section 2.1, “electrophoresis DNA sequencer) capable of separating a sample including a plurality of components labeled with any of a plurality of M kinds of fluorescent substances by chromatography, wherein M is an integer, and acquire first time-series data of fluorescence signals detected in a plurality of N kinds of wavelength bands, wherein N is an integer greater than 1 and M is greater than N, in a state in which at least a part of the plurality of components is not completely separated (instant application, Fig. 2(1); paragraphs [0019] and [0041]); One of ordinary skill in the art would recognize the computer of Kheterpal includes a storage device (memory) that stores the collected data (Kheterpal, page 1404, section 2.1 teaches collected data are stored in a computer). Kheterpal teaches a computer (page 1404, section 2.1). Kheterpal teaches a base sequence could be manually identified through a comparison step of known sequences (page 1405, left column, second paragraph).
Kheterpal fails to teach the storage device configured to store second time-series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare the first time-series data with the second time-series data, and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components.

It would have been obvious to one of ordinary skill in the art to have modified Kheterpal to incorporate the teachings of Tomaney to provide the storage device configured to store second time-series data of individual model fluorescence signals of the plurality of components, and the computer configured to compare the first time-series data with the second time-series data, and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 3, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches the computer outputs third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals (Fig. 4). Kheterpal in view of Tomaney fails to teach wherein the computer outputs third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals by fitting the second time-series data to the first time-series data.

Regarding claim 4, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches the computer corrects the differences in the mobility in the third time-series data based on the mobility difference data (page 1410, right column, first paragraph). Kheterpal fails to explicitly teach wherein the storage device stores mobility difference data relating to differences in mobility due to differences in the M kinds of fluorescent substances, and the computer corrects the differences in the mobility in the third time-series data based on the mobility difference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to provide the storage device to store mobility difference data relating to differences in mobility due to differences in the M kinds of fluorescent substances. Doing so would automate the correction process using the storage device of the computer with a reasonable expectation of successfully correcting the differences of the third time-series data due to mobility shifts, which is common issue as taught by Kheterpal.
Regarding claim 5, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches outputting fitting accuracy data (page 1410, right column, first paragraph) relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.
Kheterpal in view of Tomaney fails to explicitly teach wherein the computer outputs fitting error data or fitting accuracy data relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to provide the computer outputting fitting error data or fitting accuracy data relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components. Doing so would automate the accuracy calculation using the computer with a reasonable expectation of successfully calculating the fitting accuracy data, which is common statistic calculated for analysis as taught by Kheterpal.
Regarding claim 7, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above.  One of ordinary skill in the art would recognize the plurality of components of Kheterpal are nucleic acid fragments of different lengths (page 1404, sections 2.2 and 2.3) because Kheterpal teaches DNA sequencing samples for electrophoresis, which are nucleic acid fragments of different lengths. Kheterpal further teaches the chromatography is electrophoresis (page 1404, section 2.3).
Regarding claim 9, Kheterpal teaches an analysis method (instant application, Fig. 2(1); paragraphs [0019], [0022], and [0041]) comprising separating a sample including a plurality of 
 Kheterpal does not explicitly teach the method of comparing the first time-series data with second time-series data of individual model fluorescence signals of the plurality of component. 
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide a first and second standard signal data components for each of a plurality of different fluorescent labels, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components (claim 10; paragraph [0011]; Fig. 32, step K6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal to incorporate the teachings of Tomaney to provide the method of comparing the first time-series data with second time-series data of individual model fluorescence signals of the plurality of component. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of 
Regarding claim 11, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches outputting the third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals (Fig. 4). Kheterpal in view of Tomaney fails to teach wherein the determining includes outputting third time-series data of concentrations of M kinds of fluorescent substances contributing to the fluorescence signals by fitting the second time-series data to the first time-series data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to fit the second time-series data to the first time-series data to output the third time-series data of concentrations of M kinds of fluorescent substances. Doing so would utilize the known method of comparing reference data with unknown sample data to successfully identify the plurality of components of the sample being analyzed through an analysis of outputted concentration data, which would improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 12, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches the determining includes correcting the differences in the mobility in the third time-series data based on the mobility difference data based on mobility difference data relating to differences in mobility due to 
 Regarding claim 13, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal further teaches wherein the determining includes outputting fitting accuracy data (page 1410, right column, first paragraph) relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.
Regarding claim 15, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. One of ordinary skill in the art would recognize  the plurality of components of Kheterpal are nucleic acid fragments of different lengths (page 1404, sections 2.2 and 2.3) because Kheterpal teaches DNA sequencing samples for electrophoresis, which are nucleic acid fragments of different lengths. Kheterpal further teaches the chromatography is electrophoresis (page 1404, section 2.3).

Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claim 1 and 9 respectively above, and further in view of Suzuki et al. (US 20060275771 A1, hereinafter “Suzuki”).
Regarding claim 2, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal in view of Tomaney fails to teach wherein the second time-series data are data expressing temporal change in fluorescence intensity ratios between N kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Suzuki to provide the second-time series data as data expressing temporal change in fluorescence intensity ratios between N kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected. Doing so would utilize the known technique of comparing reference temporal change in fluorescence intensity ratios with an unknown fluorescence intensity of a sample to properly identify the components of a sample.
Regarding claim 10, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal in view of Tomaney fails to teach wherein the second time-series data are data expressing fluorescence intensity ratios between N kinds of fluorescences of model peaks when each of the fluorescent substances emits fluorescence alone.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Suzuki to provide the second time-series data as data expressing fluorescence intensity ratios between N kinds of fluorescences of model peaks when each of the fluorescent substances emits fluorescence alone. Doing so would utilize the known technique of comparing reference temporal change in fluorescence intensity ratios with an unknown fluorescence.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claims 3  and 13 respectively above, and further in view of Hanashi et al. (US 20130338968 A1, hereinafter, “Hanashi”).
Regarding claim 6, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. While Kheterpal in view of Tomaney teaches the computer, Kheterpal in view of Tomaney fails to teach the analysis system further comprising a display configured to display at least one of (i) the result of the fitting relating to each of the plurality of 
Hanashi teaches an analysis technique for detecting light intensities (abstract) comprising a computer (Fig. 1, element 18) comprising a display (Fig. 1A; paragraph [0112]) configured to display fitting error data (paragraph [0114]) and intensity of signals (claims 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Hanashi to provide a display configured to display at least one of (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, and (iii) the third time-series data. Doing so would utilize the known tool of computer displays to display desired results that would allow for quick and efficient output of information to a user.
Regarding claim 14, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. While Kheterpal in view of Tomaney teaches the computer, Kheterpal in view of Tomaney fails to teach the analysis method further comprising displaying at least one of (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, arid (iii) the third time-series data.
Hanashi teaches an analysis technique for detecting light intensities (abstract) comprising a computer (Fig. 1, element 18) comprising a display (Fig. 1A; paragraph [0112]) configured to display fitting error data (paragraph [0114]) and intensity of signals (claims 5-6).
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claim 7 and 15 respectively above, and further in view of Yokoi et al. (US 20140336949 A1, hereinafter “Yokoi”).
Regarding claim 8, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches the first time-series data is time-series data of fluorescence signals detected in N = three kinds or two kinds of wavelength bands (Fig. 1). Tomaney teaches the computer determines a base sequence of the target DNA (claim 10; paragraph [0011]; Fig. 32, step K6).
Kheterpal in view of Tomaney fails to teach wherein the plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances according to terminal base species prepared by a Sanger method using a target DNA as a template.
Yokoi teaches a gene analyzer (abstract) wherein a plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances (paragraph [0029]) according to terminal base species prepared by a Sanger method using a target DNA as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Yokoi to provide the plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances according to terminal base species prepared by a Sanger method using a target DNA as a template. Doing so would utilize commonly used labeling methods for DNA fragments with a reasonable expectation for success to label DNA fragments for proper analysis of a DNA sample and would enable high order of sensitivity. 
Regarding claim 16, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. Kheterpal teaches the first time-series data is time-series data of fluorescence signals detected in N = three kinds or two kinds of wavelength bands (Fig. 1). Kheterpal teaches the determining includes determining a base sequence of the target DNA (page 1405, left column, second paragraph)
Kheterpal in view of Tomaney fails to teach wherein the plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances according to terminal base species prepared by a Sanger method using a target DNA as a template.
Yokoi teaches a gene analyzer (abstract) wherein a plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances (paragraph [0029]) according to terminal base species prepared by a Sanger method using a target DNA as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Yokoi to provide the plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances according to terminal base species prepared by a Sanger method using a target DNA as a template. Doing so would utilize commonly used labeling methods for DNA fragments with a reasonable expectation for success to label DNA fragments for proper analysis of a DNA sample and would enable high order of sensitivity. 

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding claim 1, examiner emphasizes that Kheterpal is used as the primary reference to teach the claimed analyzer and structures of the storage device and computer, while Tomaney is used to teach obviousness to incorporate the specific configuration of the storage first and second standard signal data components for each of a plurality of different standard fluorescent labels or fluorescently labeled nucleotides, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components” (paragraph [0011]). 
It would have been obvious to one of ordinary skill in the art to have modified Kheterpal to incorporate the teachings of Tomaney to provide the storage device configured to store second time-series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare the first time-series data with the second time-series data, and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 13 of remarks: “there is no space-time overlap between the fluorescence signals…”), it is noted that the features upon which applicant relies (i.e., page 12 of remarks: “DNA sequencing is performed by chromatography, more specifically, by capillary electrophoresis…temporal changes in intensities of fluorescence signals overlapping in space and time of the plurality of kinds of fluorescent substances are measured”) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding how Tomaney fails to disclose “a storage device configured to store second time-series data…and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Kheterpal teaches the claimed analyzer and the structures of the storage device and computer (see detailed referencing in the above 103 rejection) and teaches a base sequence could be manually identified through a comparison step of known sequences (page 1405, left column, second paragraph). Kheterpal teaches storage and analysis of time-series data (Fig. 4; page 1404, section 2.1). 
 Kheterpal fails to specifically teach the storage device configured to store second time-series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare the first time-series data with the second time-series data, 
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide “a set of first and second standard signal data components for each of a plurality of different standard fluorescent labels or fluorescently labeled nucleotides, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components” (claim 10; paragraph [0011]; Fig. 32, step K6). Tomaney teaches data are time-series data (Fig. 23; paragraph [0167], “time sequence”).
Since Tomaney teaches related methods of processing time-series data of fluorescence signals, it would have been obvious to one of ordinary skill in the art to have modified Tomaney to incorporate the teachings of Kheterpal to provide the storage device configured to store second time-series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 14 of remarks: “On the other hand, in Tomaney et al., at each time (at each time period), which is different from a time-series…) it is noted that the features upon which applicant relies (i.e., page 14 of remarks: “time-series data …is acquired by comparing time-series data of the measured fluorescent signals resulted from temporal changes…) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding how Tomaney fails to disclose “acquire first time-series data of fluorescence signals…” (see page 16 of remarks) and “wherein…M is greater than N” (see page 17 of remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Examiner notes that Tomaney is not utilized to teach the limitations of the analyzer, rather Kheterpal teaches the claimed analyzer and the limitation of “acquire first-time series data…” and wherein “M is greater than N” as stated above in the 103 rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding claim 2, examiner emphasizes that Kheterpal is used as the primary reference to teach the claimed analyzer and structures of the storage device and computer, while Tomaney is used to teach obviousness to incorporate the specific configuration of the storage device and the computer. As stated above, Kheterpal and Tomaney teach the use of time-series data. As stated above in the 103 rejection, Suzuki teaches a method of detecting fluorescent molecules in a test sample (abstract) wherein a second time-series data are data expressing temporal change in fluorescence intensity ratios between two kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected (paragraph [0079] and Fig. 6 shows measurement of fluorescent decay curves, which is interpreted as temporal changes in fluorescence intensity ratios). Suzuki teaches it is possible to “determine a fluorescent molecule of unknown concentration or mixing ratio in a test sample by adding thereto a fluorescent molecule… and comparing the fluorescence intensities of the fluorescent molecule to be detected and the reference fluorescent molecule” (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Suzuki to provide the second-time series data as data expressing temporal change in fluorescence intensity ratios between N kinds of fluorescences of model peaks when a component labeled with each of the fluorescent substances is detected. Doing so would utilize the known technique of comparing reference temporal change in fluorescence intensity 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 18 of remarks: “However, concentrations of these measurement targets do not change over time…”), it is noted that the features upon which applicant relies (i.e., page 18 of remarks: “DNA sequencing is performed by chromatography, more specifically, by capillary electrophoresis…temporal changes in intensities of fluorescence signals overlapping in space and time of the plurality of kinds of fluorescent substances are measured”) are not recited in the rejected claim 2.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 19 of remarks), it is noted that the features upon which applicant relies (i.e., page 19 of remarks: “…is acquired by comparing the time-series data of the measured fluorescence signals resulted from the temporal changes…with the pieces of prestored individual time-series data…”) are not recited in the rejected claim 2.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding how Suzuki fails to disclose wherein M>N (see pages 19-20 of remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Examiner notes that Suzuki is not utilized to teach the limitations of the analyzer, rather Kheterpal teaches the claimed analyzer and the limitation of “acquire first-time series data…” and wherein “M is greater than N” as stated above in the 103 rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 23 of remarks), it is noted that the features upon which applicant relies (i.e., see page 23 of remarks: “none of Kheterpal, Tomaney and Suzuki teach that the time-series data of the fluorescence signals resulted from the temporal changes of the concentrations of the fluorescent substances are compared with the individual…”) are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually (pages 23-24 of remarks regarding the references Tomaney and Suzuki and condition of M>N), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797